Title: To George Washington from Adam Stephen, 14 July 1758
From: Stephen, Adam
To: Washington, George



Sir,
Camp at Raestown July 14th 1758

I wrote yesterday, intended by Capt. Bosomworth but was out when he sett off.

Nothing new Since, only two men have deserted Viz. John Clandinnon a damnable tall fellow & Adam Clandinnon his brother inlisted lately by Lt Charles Smith—I have sent Advertisements through pennsylvania, & have trusted to the Officers of their Companies to send you by this Opportunity.
I have thirteen of Capt. Flemings Company left here sick, one of Capt. Field’s Company had his Leg broke yesterday & another cut himself much on the Road, These besides our own sick, are a Burthen to me, which would be much relievd by a Surgeons mate—I Expected Mr Johnston yesterday, And Beg—you will order him off immediatly if the Bearer shoud find him at Fort Cumberland. I am with Respect, Sir, your most Obt hbl. Sert

Adam Stephen

